Citation Nr: 0422767	
Decision Date: 08/18/04    Archive Date: 08/24/04	

DOCKET NO.  00 21-301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement of the veteran to assign an apportionment of 
nonservice-connected pension to his parents.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from August 1973 to 
April 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 notification by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, informing the veteran that VA nonservice-
connected pension benefits having been terminated by reason 
of his incarceration for a felony, he could not elect an 
apportionment of his pension in favor of his parents.  

This case was last before the Board earlier in 2004 at which 
point it was remanded to determine whether the veteran should 
be provided a Travel Board hearing.  On remand, it was 
determined that the veteran had, in fact, waived his request 
for such hearing in a written statement received in January 
2001 when he wrote, "I must decline the in-person hearing 
conference . . . ."  Additionally, it was also discovered on 
remand that the only way the veteran could attend a hearing 
at the RO would require custodial transfer of the veteran by 
correctional officers who would have to be paid by the 
veteran or VA.  The veteran is indigent, and VA is without 
authority and is prohibited from paying such expenses 
associated with a hearing.  



FINDING OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran was incarcerated for conviction of a felony 
in March 2000, and remains incarcerated at present.  

3.  The veteran is not incompetent or being furnished 
hospital treatment or institutional or domiciliary care; nor 
are his parents shown to be dependent on him.  



CONCLUSION OF LAW

The veteran's terminated nonservice-connected VA pension 
benefits may not be apportioned to his parents.  38 U.S.C.A. 
§ 5313 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.666 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  Compliance with the expanded duties to 
notify and assist of the Veterans Claims Assistance Act 
(VCAA) is not required where a claim cannot be substantiated 
by additional evidence.  VAOPGCPREC 2-2004, 5-2004.

Where any individual to whom pension is being paid by VA is 
imprisoned in a Federal, State or local penal institution as 
the result of conviction of a felony or misdemeanor, such 
pension payments will be discontinued effective on the 61st 
day of imprisonment following conviction.  An apportionment 
of disability pension may be made to the spouse, child or 
children of a veteran disqualified under this section under 
certain specified conditions.  38 C.F.R. § 3.666(a).  Pension 
will be resumed as of the day of release, if notice (which 
constitutes an informal claim) is received within one year 
following release; otherwise, resumption will be effective 
the date of receipt of such notice.  Id at (c).  

All or any part of pension payable on account of any veteran 
may be apportioned on behalf of dependent parents if the 
veteran is incompetent and being furnished hospital 
treatment, institutional, or domiciliary care by the United 
States, or any political subdivision thereof.  38 C.F.R. 
§ 3.450(a)(1).  

Without regard to any other provision regarding 
apportionment, where hardship is shown to exist, pension may 
be specifically apportioned between the veteran and his 
dependents or the surviving spouse and children on the basis 
of the facts in the individual case as long as it does not 
cause undue hardship to other persons and interests.  
38 C.F.R. § 3.451.  

Analysis:  The veteran was incarcerated with the Oregon 
Department of Corrections as a result of a conviction of a 
felony in March 2000.  In accordance with governing 
regulations, the RO notified the veteran that it proposed to 
stop his previously approved VA pension benefits, effective 
in May 2000, because of his incarceration for a felony.  The 
veteran's VA pension benefits were later terminated.  In 
April 2000, the veteran requested that his VA pension be 
apportioned to his parents.

Under the circumstances of the veteran's incarceration, no 
amount of the veteran's withheld VA nonservice-connected 
pension benefits may be apportioned to his parents.  In 
accordance with the regulation specifically addressing the 
termination of pension benefits for conviction of a crime, 
apportionment of pension may only be made to a spouse and/or 
children, not parents.  38 U.S.C.A. § 3.666(a).  

Assuming, without conceding, that other regulations may be 
applied to cases where pension is terminated following 
conviction of a crime, pension may only be apportioned to 
parents in the very limited circumstance where a veteran is 
found to be mentally incompetent, and is being furnished 
hospital treatment, institutional, or domiciliary care by the 
United States, or any political subdivision thereof.  
38 C.F.R. § 3.450(a)(1).  The veteran has been clinically 
evaluated for disability supporting his initial award of 
pension, and although he was assigned a 30 percent evaluation 
for a "stress personality disorder," there is no diagnoses 
of a psychosis and he has not been found to be mentally 
incompetent.  The veteran's incarceration does not constitute 
or equate to hospital treatment, institutional or domiciliary 
care.  The veteran's parents have not filed a claim.  

The veteran's pension has been properly discontinued because 
of his incarceration, and parents are not included as persons 
who can receive an incarcerated veteran's pension by 
apportionment.  



ORDER

Entitlement of the veteran to assign an apportionment of 
nonservice-connected pension to his parents is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



